[Cite as State v. Snelling, 2013-Ohio-4180.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :     JUDGES:
                                               :     Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                     :     Hon. Sheila G. Farmer, J.
                                               :     Hon. Craig R. Baldwin, J.
-vs-                                           :
                                               :
REGINALD SNELLING                              :     Case No. 13CA3
                                               :
        Defendant-Appellant                    :     OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2010-CR-0043D



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 23, 2013




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN C. NIEFT                                        CYNTHIA D. LOWENKAMP
38 South Park Street                                 598 Dirlam Lane
Mansfield, OH 44902                                  Mansfield, OH 44904
Richland County, Case No. 13CA3                                                            2

Farmer, J.

       {¶1}   On February 4, 2010, the Richland County Grand Jury indicted appellant,

Reginald Snelling, on one count of abduction in violation of R.C. 2905.02, two counts of

failure to comply with the order or signal of a police officer in violation of R.C. 2921.331,

and one count of assault on a peace officer in violation of R.C. 2903.13. A jury trial

commenced on June 3, 2010. The jury found him guilty as charged. By amended

sentencing entry filed July 7, 2010, the trial court sentenced him to an aggregate term of

seven years in prison.

       {¶2}   Appellant filed an appeal and this court affirmed his convictions and

sentence. State v. Snelling, 5th Dist. Richland No. 10CA94, 2011-Ohio-3222.

       {¶3}   On November 21, 2012, appellant filed a motion to vacate payment of

court costs, fine and/or restitution. By judgment entry filed January 3, 2013, the trial

court denied the motion, finding fines or restitution were not imposed, and it did not

have the authority to suspend the imposition of court costs.

       {¶4}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

       {¶5}   "ABUSE OF DISCRETION"

                                             II

       {¶6}   "VIOLATION OF DUE PROCESS OF LAW."

                                             III

       {¶7}   "VIOLATION OF APPELLANT'S RIGHT OF EQUAL PROTECTION

UNDER THE LAW."
Richland County, Case No. 13CA3                                                        3


                                         I, II, III

      {¶8}   Appellant claims the trial court erred in denying his motion to vacate

payment of court costs, fine and/or restitution. We disagree.

      {¶9}   In State v. Threatt, 108 Ohio St.3d 277, 2006-Ohio-905, ¶ 23, the

Supreme Court of Ohio held the following:



             Costs are assessed at sentencing and must be included in the

      sentencing entry. R.C. 2947.23. Therefore, an indigent defendant must

      move a trial court to waive payment of costs at the time of sentencing. If

      the defendant makes such a motion, then the issue is preserved for

      appeal and will be reviewed under an abuse-of-discretion standard.

      Otherwise, the issue is waived and costs are res judicata.



      {¶10} In the case sub judice, appellant did not move the trial court to waive the

imposition of court costs at the time of sentencing, nor did appellant raise the issue in

his direct appeal. State v. Snelling, 5th Dist. Richland No. 10CA94, 2011-Ohio-3222.

Therefore, we find the issue herein to be res judicata as defined in State v. Perry, 10

Ohio St.2d 175 (1967), paragraph nine of the syllabus:



             Under the doctrine of res judicata, a final judgment of conviction

      bars a convicted defendant who was represented by counsel from raising

      and litigating in any proceeding except an appeal from that judgment, any

      defense or any claimed lack of due process that was raised or could have
Richland County, Case No. 13CA3                                                   4


      been raised by the defendant at trial, which resulted in that judgment of

      conviction, or on an appeal from that judgment.



      {¶11} Assignments of Error I, II, and II are denied.

      {¶12} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby affirmed.

By Farmer, J.

Hoffman, P.J. and

Baldwin, J. concur.




                                            _______________________________
                                            Hon. Sheila G. Farmer




                                            _______________________________
                                            Hon. William B. Hoffman




                                            _______________________________
                                            Hon. Craig R. Baldwin


SGF/sg 822
[Cite as State v. Snelling, 2013-Ohio-4180.]


                  IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
REGINALD SNELLING                              :
                                               :
        Defendant-Appellant                    :       CASE NO. 13CA3



        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Richland County, Ohio is affirmed. Costs to

appellant.




                                               _______________________________
                                               Hon. Sheila G. Farmer




                                               _______________________________
                                               Hon. William B. Hoffman




                                               _______________________________
                                               Hon. Craig R. Baldwin